Citation Nr: 1756390	
Decision Date: 12/07/17    Archive Date: 12/15/17

DOCKET NO.  13-28 624	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of service connection for pulmonary tuberculosis.

2.  Entitlement to an initial compensable rating for residuals of a nasal injury.

3.  Entitlement to basic eligibility for non-service-connected disability pension benefits.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Michael T. Osborne, Counsel


INTRODUCTION

The Veteran had active service from January 1977 to January 1980.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas, which granted the Veteran's claim of service connection for residuals of a nasal injury, assigning a zero percent rating effective July 26, 2010, determined that new and material evidence had not been received sufficient to reopen the Veteran's previously denied service connection claim for pulmonary tuberculosis (which was characterized as tuberculosis), and denied the Veteran's claim of entitlement to non-service-connected disability pension benefits.  The Veteran disagreed with this decision in June 2011.  He perfected a timely appeal in August 2013.  A videoconference Board hearing was held in August 2016 before the undersigned Veterans Law Judge and a copy of the hearing transcript has been added to the record.  Having reviewed the record evidence, to include the Veteran's August 2016 hearing testimony, the Board finds that the issues on appeal should be characterized as stated on the title page.

The Board observes that, in an August 2008 rating decision, the Agency of Original Jurisdiction (AOJ) denied the Veteran's request to reopen a previously denied service connection claim for pulmonary tuberculosis (which was characterized as tuberculosis).  The Veteran did not appeal this decision and it became final.  See 38 U.S.C. § 7104 (West 2012).  He also did not submit any relevant evidence or argument within 1 year of the August 2008 rating decision which would render this rating decision non-final for VA adjudication purposes.  See Buie v Shinseki, 24 Vet. App. 242, 251-52 (2011) (explaining that, when statements are received within one year of a rating decision, the Board's inquiry is not limited to whether those statements constitute notices of disagreement but whether those statements include the submission of new and material evidence under 38 C.F.R. § 3.156 (b)).

The Board does not have jurisdiction to consider a claim that has been adjudicated previously unless new and material evidence is presented.  See Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  Therefore, the issue of whether new and material evidence has been received to reopen a claim of service connection for pulmonary tuberculosis is as stated on the title page.  Regardless of the AOJ's actions, the Board must make its own determination as to whether new and material evidence has been received to reopen this claim.  That is, the Board has a jurisdictional responsibility to consider whether a claim should be reopened.  See Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001).


FINDINGS OF FACT

1.  In a rating decision dated on August 22, 2008, and issued to the Veteran and his service representative on August 26, 2008, the AOJ denied, in pertinent part, a request to reopen a previously denied claim of service connection for pulmonary tuberculosis; this decision was not appealed and became final.

2.  The evidence received since the August 2008 rating decision is either cumulative or redundant of evidence previously submitted in support of the Veteran's claim of service connection for pulmonary tuberculosis and does not relate to an unestablished fact necessary to substantiate this claim.

3.  The record evidence shows that the Veteran's service-connected residuals of a nasal injury are not manifested by a deviated nasal septum with 50 percent obstruction of the nasal passage on both sides or complete obstruction on one side.

4.  The Veteran did not have active service during a wartime period.



CONCLUSIONS OF LAW

1.  The August 2008 rating decision, which denied the Veteran's claim of service connection for pulmonary tuberculosis, is final.  38 U.S.C. § 7105 (West 2012); 38 C.F.R. § 20.302 (2017).

2.  Evidence received since the August 2008 AOJ decision in support of the claim of service connection for pulmonary tuberculosis is not new and material; thus, this claim is not reopened.  38 U.S.C. § 5108 (West 2012); 38 C.F.R. § 3.156 (2017).

3.  The criteria for an initial compensable rating for residuals of a nasal injury have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2012); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.97, Diagnostic Code (DC) 6502 (2017).

4.  The criteria for basic eligibility for non-service-connected disability pension benefits have not been met.  38 U.S.C. § 1521 (West 2012); 38 C.F.R. §§ 3.2, 3.3 (2017).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran initially contends that he has submitted new and material evidence sufficient to reopen the previously denied service connection claim for pulmonary tuberculosis.  He specifically testified before the Board in August 2016 that he recently tested positive for pulmonary tuberculosis which demonstrates that he experiences current disability which could be attributed to active service.  He also contends that his service-connected residuals of a nasal injury are more disabling than currently (and initially) evaluated.  He finally contends that he is entitled to non-service-connected disability pension benefits based on his dates of service.

New and Material Evidence Claim

In August 2008, the AOJ denied, in pertinent part, the Veteran's request to reopen a previously denied claim of service connection for pulmonary tuberculosis.  38 U.S.C. §§ 7104, 7105; 38 C.F.R. §§ 3.160(d), 20.302, 20.1103.  The Veteran did not initiate an appeal of this rating decision and it became final.  He also did not submit any statements relevant to this claim within 1 year of this rating decision which would render it non-final for VA purposes under 38 C.F.R. § 3.156(b).  See Buie, 24 Vet. App. at 251-52.

The claim of service connection for pulmonary tuberculosis may be reopened if new and material evidence is received.  Manio v. Derwinski, 1 Vet. App. 140 (1991).  The Veteran filed an application to reopen this previously denied service connection claim in statements on a VA Form 21-526b which was dated on July 26, 2010, and date-stamped as received by the AOJ that same day.  New and material evidence is defined by regulation.  See 38 C.F.R. § 3.156(a).  In determining whether evidence is new and material, the credibility of the new evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

With respect to the Veteran's application to reopen a claim of service connection for pulmonary tuberculosis, the evidence before VA at the time of the prior final AOJ decision consisted of his service treatment records, post-service VA and private treatment records, and his lay statements.  The AOJ found that the Veteran had not submitted any evidence, despite several requests from VA to do so, since this claim was denied previously in September 2001.  Thus, the claim was not reopened.

The newly received evidence includes additional VA and private outpatient treatment records and additional lay statements and Board hearing testimony.  Despite the Veteran's assertions to the contrary, none of the newly received evidence shows that he experiences any current disability due to his claimed pulmonary tuberculosis which is related to active service or any incident of service.  The Veteran was advised on the record at his Board hearing that his report that he "tested positive" for pulmonary tuberculosis in approximately 2015 was not sufficient to reopen the previously denied claim because it did not address whether he initially experienced this disability in service.  See Board hearing transcript dated August 4, 2016, at pp. 9-10.  In other words, the newly received evidence is cumulative and redundant of evidence previously considered by VA.

The Board observes in this regard that, in Shade v. Shinseki, 24 Vet. App. 110 (2010), the Court held that the phrase "raises a reasonable possibility of substantiating the claim" found in the post-VCAA version of 38 C.F.R. § 3.156(a) must be viewed as "enabling" reopening of a previously denied claim rather than "precluding" it.  In this case, however, there is no reasonable possibility that the newly received evidence would enable rather than preclude reopening the Veteran's previously denied service connection claim for pulmonary tuberculosis.  Unlike in Shade, there is no evidence in this case - either previously considered in the August 2008 AOJ decision or received since that decision became final - which demonstrates that the Veteran experiences any current disability due to his claimed pulmonary tuberculosis which is attributable to active service or any incident of service.  Thus, the analysis of new and material evidence claims that the Court discussed in Shade is not applicable to the Veteran's request to reopen his previously denied service connection claim for pulmonary tuberculosis.  In summary, as new and material evidence has not been received, the previously denied claim of service connection for pulmonary tuberculosis is not reopened.

Higher Initial Rating Claim for Residuals of a Nasal Injury

The Board next finds that the preponderance of the evidence is against granting the Veteran's claim for an initial compensable rating for residuals of a nasal injury.  The Veteran contends that his service-connected residuals of a nasal injury are more disabling than currently (and initially) evaluated.  The record evidence does not support his assertions, however.  It shows instead that this disability is not manifested by a deviated nasal septum with 50 percent obstruction of the nasal passage on both sides or complete obstruction on one side as is required for an initial compensable rating under DC 6502.  See 38 C.F.R. § 4.97, DC 6502 (2017).  For example, on VA nose, sinus, larynx, and pharynx examination in December 2010, the Veteran's complaints included a right-sided nasal obstruction since an in-service injury when he ran in to a tree and broke his nose.  He used a steroid nasal spray but it did not work well.  Physical examination of the nose showed pink moist mucous membranes, edematous and hypertrophic inferior membranes bilaterally, an anterior left septal deviation, a right septal spur, a left nasal passage which "appears to be more narrow" than the right, and no masses, lesions, or rhinorrhea.  The assessment included nasal obstruction with "a significant element of mucosal disease" and a septal deviation.

In statements on his August 2013 substantive appeal (VA Form 9), the Veteran asserted that it was hard for him to breathe through his nose and he experienced nasal pain due to his service-connected residuals of a nasal injury.

On VA sinusitis/rhinitis and other conditions of the nose, throat, larynx, and pharynx Disability Benefits Questionnaire (DBQ) in May 2015, a private clinician stated that the Veteran had a deviated nasal septum.  The clinician also stated that the Veteran did not have at least 50 percent obstruction of the nasal passage on both sides or complete obstruction on 1 side due to a traumatic septal deviation.  The diagnoses included deviated nasal septum.

The Veteran testified at his August 2016 Board hearing that he had a partial but not total obstruction on the right side of his nose.  See Board hearing transcript dated August 4, 2016, at pp. 2-3.  He also testified that he had trouble breathing on 1 side of his nose.  Id., at pp. 6.

The Veteran contends that his service-connected residuals of a nasal injury are more disabling than currently (and initially) evaluated.  The record evidence does not support his assertions.  It shows instead that he does not experience at least 50 percent obstruction of the nasal passage on both sides or complete obstruction on 1 side of the nose due to a deviated nasal septum as is required for an initial compensable rating under DC 6502.  See 38 C.F.R. § 4.97, DC 6502 (2017).  Both of the VA examinations conducted during the appeal period showed that the Veteran had less than 50 percent obstruction of the nasal passage on both sides or complete obstruction on 1 side of the nose due to a deviated nasal septum.  The Veteran also has not identified or submitted any evidence demonstrating his entitlement to an initial compensable rating for his service-connected residuals of a nasal injury.  In summary, the Board finds that the criteria for an initial compensable rating for residuals of a nasal injury have not been met.

Non-Service-Connected Disability Pension Claim

The Board finally finds that the Veteran's claim of entitlement to a non-service-connected disability pension benefits must be denied as a matter of law.  See Sabonis v. Brown, 6 Vet. App. 426 (1994).  The Veteran contends that he is entitled to non-service-connected disability pension benefits based on his active service between January 1977 and January 1980.  His DD Form 214 confirms that he had active service in the U.S. Army between January 11, 1977, and January 10, 1980.  This record also shows that he had 1 month and 27 days of additional prior inactive service.  The Board observes here that, in order to establish basic eligibility for non-service-connected disability pension benefits, it must be shown that the Veteran had active military service during a period of war.  38 U.S.C. § 1521(j) (West 2012); 38 C.F.R. § 3.3(a)(3) (2017).  Along with other periods not applicable to this case, the relevant law and regulations recognize August 5, 1964, through May 7, 1975, as a period of wartime service.  38 U.S.C. §§ 101(29), (33) (West 2012); 38 C.F.R. § 3.2 (2017).  The Board acknowledges that the Veteran had active military service during peacetime.  He does not contend, and the evidence does not show, that he had any active service during a wartime period.  In summary, because the Veteran lacks qualifying active service during a period of war, the Board finds that the claim for non-service-connected disability pension benefits must be denied as a matter of law.  See Sabonis, 6 Vet. App. at 426.



ORDER

As new and material evidence has not been received, the previously denied claim of service connection for pulmonary tuberculosis is not reopened.

Entitlement to an initial compensable rating for residuals of a nasal injury is denied.

Entitlement to basic eligibility for non-service-connected disability pension benefits is denied.



____________________________________________
R. FEINBERG
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


